Citation Nr: 1110706	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of compression fracture, T-12 (thoracolumbar spine disability).

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from January 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The April 2003 rating decision, pursuant to an increased rating claim received on July 22, 2002, confirmed and continued a noncompensable rating for the appellant's service-connected thoracolumbar spine disability.  During the pendency of this appeal process, a rating decision, dated in September 2007, increased the evaluation for the appellant's service-connected thoracolumbar spine disability to 20 percent, effective July 22, 2002 (date of receipt of claim for increase).  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the claim remains on appeal.

This case was previously before the Board in October 2006 and May 2009 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the May 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In November 2010, the appellant requested a hearing, but did not specify what the type of hearing.  In a January 2011 statement, the appellant stated that he did not want a Board hearing.  A March 2011 statement from his representative further clarified that he does not want a formal hearing, including a formal RO hearing.  Thus, the appellant's hearing request is deemed to be withdrawn.

As noted in the May 2009 remand, statements made by the appellant reflect his assertion that service connection is warranted for hammertoes of his left foot as secondary to his service-connected thoracolumbar spine disability.  See January 2008 Statement in Support of claim.  The Board construed this evidence as raising an informal claim for secondary service connection and referred it to the RO for appropriate action.  There is no evidence the issue was adjudicated, thus, it is again referred to the RO.  Additionally, the appellant filed a claim in June 2008 for compensation under 38 U.S.C.A. § 1151 for a right shoulder disability as a result of VA treatment.  The appellant also filed a claim for entitlement to service connection for a cervical spine condition in October 2010.

The issues of entitlement to service connection for hammertoes of the left foot as secondary to service-connected thoracolumbar spine disability; entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disability as a result of VA treatment; and entitlement to service connection for a cervical spine disability, to include as secondary to service-connected thoracolumbar spine disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the May 2009 remand.  In the May 2009 remand, the Board requested a VA examination to determine the nature and etiology of all current neurological symptomatology of the upper and lower extremities.  The Board also requested that it should be noted whether or not the appellant has intervertebral disc syndrome.  Although the appellant was seen for a VA examination in March 2010, and two addendum opinions were provided in September 2010 and October 2010, the VA examiner did not address whether or not the appellant has intervertebral disc syndrome.  The Board is obligated by law to ensure that the AOJ complies with its directives.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in a June 2009 statement, the appellant states that his symptoms are significantly worse now than when he was originally rated, and that his flexibility is less than 30 degrees.  The last VA examination which included range of motion testing of the thoracolumbar spine was in July 2007.  As the appellant has asserted that his thoracolumbar spine disability may have worsened and the most recent VA examination with range of motion testing was in July 2007, more than three years ago, the Board finds that the July 2007 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's thoracolumbar spine disability.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of this issue.

In February 2011, the Board received an April 2010 MRI report that had not previously been associated with the claims file.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  
No such waiver is associated with the claims file for the evidence received in February 2011.  Consequently, the evidence must be referred to the AOJ.

In an October 2007 statement, the appellant stated that he is on Social Security disability because he has not been able to secure any type of gainful employment due to his back disability.  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to service-connected disability, including for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating for compensation purposes based on individual unemployability (TDIU), to include as a result of that disability, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The Board finds that the appellant's October 2007 statement raises the issue of whether he is entitled to TDIU as a result of his back disability.  As the AOJ has not yet considered whether the appellant is entitled to TDIU, the issue must be remanded to the AOJ for consideration.  See Rice, 22 Vet.App. at 453.  

Finally, the VA treatment records in the file date to June 2010.  Consequently, the Board requests the appellant's complete VA treatment records from June 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

2.  Obtain all of the appellant's VA treatment records from June 2010 to present, to include records from the VA Medical Centers in Portland, Roseburg, and Eugene, Oregon.  If no records are available, the claims folder must indicate this fact.

3.  After the VA treatment records have been obtained and associated with the claims folder, schedule the appellant for a VA examination to determine the following:

* Determine the nature and severity of his service-connected thoracolumbar spine disability. 

* The clinician should specifically note whether or not the appellant has intervertebral disc syndrome.  If so, the examiner should state whether the appellant experiences incapacitating episodes as defined by VA regulations, and the frequency and total duration of these episodes over the course of the past 12 months.

* Conduct all testing and evaluation needed to make these determinations, including a physical examination.  The examiner should identify and completely describe all current symptomatology.

* The examination report must include ranges of motion, with notations as to the degree of motion at which the appellant experiences pain, if any.  The degree of any additional functional impairment due to pain, including on use, should be set forth in additional degrees of limitation of range of motion. 

* The clinician is requested to furnish an opinion as to whether the appellant's service-connected thoracolumbar spine disability and service-connected residuals of removal of ganglion, right wrist, render the appellant unemployable.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the appellant's service-connected disabilities alone, irrespective of age or non-service-connected disabilities, render him unemployable.

The claims folder must be made available to the examiner for review in connection with the examination, including a complete copy of this remand.  The examiner is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the appellant's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.

4. Thereafter, readjudicate the issues on appeal of entitlement to an evaluation in excess of 20 percent for residuals of compression fracture, T-12 (thoracolumbar spine disability), and entitlement to TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



